AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

             UNITED STATES OF AMERICA                                )) JUDGMENT IN A CRIMINAL CASE
                                V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
                   Derrick Sherrod Galvin                            )
                                                                     ) Case No. 4:98-cr-91-DPM-16
                                                                     ) USM No. 21497-009
                                                                     )
                                                                                                               FILED
                                                                                                             U.S. DISTRICT COURT
                                                                     ) J. Blake Byrd                    EASTERN DISTRICT ARKANSAS

THE DEFENDANT:                                                                              Defendant's   AttoFEB i OZ~
r1'   admitted guilt to violation of condition(s)        Mand., Std. & Spec.
•     was found in violation of condition(s) count(s)
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                         Violation Ended
1 (Std. 2)                     Failing to report to the probation officer, a Grade C Violation            08/31/2018

2 (Spec. 2)                     Failing to participate in substance abuse treatment,
                                         a Grade C Violation                                              09/13/2018
                                                          (continued}

       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•     The defendant has not violated condition(s) - - - - - - and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untt1 all fines, restitution, costs, and s~ial assessments i)!lpOsed by this judgment are
fully p~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes 10
econormc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 8887                                             02/19/2020
                                                                                        Date of Imposition of Judgment
Defendant's Year of Birth:           1975

City and State of Defendant's Residence:
Little Rock, Arkansas
                                                                        D.P. Marshall Jr.                 United States District Judge
                                                                                            Name and Title of Judge
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   _.,,,,_2_    of   -~5~_
DEFENDANT: Derrick Sherrod Galvin
CASE NUMBER: 4:98-cr-91-DPM-16

                                                  ADDITIONAL VIOLATIONS

                                                                                                                        Violation
Violation Number               Nature of Violation                                                                      Concluded
                                                        (continued from previous page)



5 (Std. 11)                    Failing to notify probation officer about law enforcement contact,

                                         a Grade C Violation                                                        06/18/2017

6 (Mand.)                      Using a controlled substance, a Grade C Violation                                        10/04/2018

7 (Std. 6)                     Failing to notify the probation officer about a change in residence,

                                         a Grade C Violation                                                            10/04/2018

8-9 (Mand.)                    Possessing a firearm, a Grade B Violation                                                10/04/2018
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- lmprisonrnent
                                                                                                 Judgment -   Page   --"'3-   of   5
DEFENDANT: Derrick Sherrod Galvin
CASE NUMBER: 4:98-cr-91-DPM-16


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
12 months, to be served concurrently with Galvin's sentence in E.D. Ark. No. 4:19-cr-140-DPM.




     rif   The court makes the following recommendations to the Bureau of Prisons:

1) that Galvin participate in a residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Galvin participate in mental-health counseling during incarceration; (continued)

     rif   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   ________ •                        a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                       to

at                                                   with a certified copy of this judgment.
     -------------


                                                                                               UNITED STATES MARSHAL


                                                                             By--------------------
                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 2A - Imprisonment
                                                                                       Judgment-Page - ~ - - of ____5~_
 DEFENDANT: Derrick Sherrod Galvin
 CASE NUMBER: 4:98-cr-91-DPM-16

                                        ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) that Galvin participate in educational and vocational programs during incarceration; and

4) designation to FCI Texarkana to facilitate family visitation.
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                 Judgment-Page __5_ of             5
DEFENDANT: Derrick Sherrod Galvin
CASE NUMBER: 4:98-cr-91-DPM-16
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court
                 • The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     l!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
